     Case 3:16-cv-00405-MMA-LL Document 73 Filed 09/11/20 PageID.909 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN E. RILEY,                                     Case No.: 16cv405-MMA-LL
12                                       Plaintiff,
                                                          ORDER DENYING AS MOOT
13   v.                                                   PLAINTIFF’S APPLICATION FOR
                                                          HEARING DAY AND TIME FOR
14   S KERNAN, et al.,
                                                          TWO MOTIONS
15                                    Defendants.
                                                          [ECF No. 72]
16
17
18         Presently before the Court is an application from Plaintiff, proceeding pro se,
19   seeking hearing dates and times for a motion for appointment of counsel and a motion to
20   amend the scheduling order. ECF No. 72. Plaintiff indicates that he is seeking a sixty-day
21   extension “to file additional pleading, joinder, or amendment(s).” Id. Currently, the
22   deadline to file any motion to join other parties, to amend the pleadings, or to file additional
23   pleadings is September 18, 2020. ECF No. 68 at 1.
24         On August 20, 2020, the district judge rejected a document from Plaintiff requesting
25   a hearing date and time for a motion for appointment of counsel and noted that “if Plaintiff
26   wishes to seek appointment of counsel in the future he need not obtain a hearing date prior
27   to filing a motion for such relief. As this matter has proceeded beyond the pleading stage,
28   any future motion for appointment of counsel should be directed to the attention of the

                                                      1
                                                                                      16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 73 Filed 09/11/20 PageID.910 Page 2 of 3



1    assigned magistrate judge.” ECF No. 67. Therefore, it is clear that Plaintiff is not required
2    to obtain a motion hearing date before filing a motion for appointment of counsel.
3          The undersigned magistrate judge’s Civil Chambers Rules, which are posted on the
4    Court’s website, states the following regarding requests to amend a scheduling order:
5                 The dates and times set in the Scheduling Order will not be modified
           except for good cause shown and with the Judge’s consent. Fed. R. Civ. P.
6
           16(b)(4). Counsel are reminded of their duty of diligence and that they must
7          “take all steps necessary to bring an action to readiness for trial.” Civil Local
           Rule 16.1(b).
8
                  Before requesting an extension of any dates, the attorneys must “meet
9          and confer” and the request should then be made by filing a joint motion. The
           joint motion must establish good cause for the request and shall include a
10
           declaration from counsel of record detailing the steps taken to comply with
11         the dates and deadlines set in the order, the specific reasons why the deadlines
           cannot be met, and any prior requested or approved modifications to the order.
12
           A party seeking a modification may move ex parte if the other parties will not
13         join in a motion to amend the schedule. In an ex parte motion, the declaration
           must address the steps counsel took to obtain a stipulation, as well as the
14
           subjects required for the joint motion. When the motion is made after time has
15         expired, Fed. R. Civ. P. 6(b)(1)(B) requires the parties to address excusable
           neglect.
16
17   Judge Lopez Civil Chambers Rules, Section III.C. Although the rule refers to attorneys and
18   counsel, the rule also applies to unrepresented parties, such as Plaintiff. Judge Lopez does
19   not require a motion hearing date to be obtained prior to filing a motion to amend the
20   scheduling order. Additionally, the Court, in its discretion, will allow Plaintiff in this
21   instance to file his motion to amend the scheduling order on an ex parte basis, without first
22   meeting and conferring with opposing counsel, because the deadline he wishes to extend
23   is quickly approaching.
24         Accordingly, for the reasons set forth above, the Court DENIES AS MOOT
25   Plaintiff’s request for motion hearing dates. Plaintiff may submit his motion for
26   ///
27   ///
28   ///

                                                   2
                                                                                    16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 73 Filed 09/11/20 PageID.911 Page 3 of 3



1    appointment of counsel and ex parte motion to amend the scheduling order without
2    obtaining motion hearing dates.
3          IT IS SO ORDERED.
4    Dated: September 11, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
                                                                         16cv405-MMA-LL
